Citation Nr: 1621817	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a heart disorder, claimed as ischemic heart disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2012 substantive appeal, the Veteran requested a Travel Board hearing specifically on a Wednesday and it was scheduled that day.  In August 2012, he confirmed he would attend the scheduled hearing.  The claims file indicates the Travel Board hearing was cancelled by the Veteran.  In a subsequent March 2016 VA Form 9, submitted after a February 2016 supplement statement of the case, the Veteran requested a videoconference Board hearing.  Considering the passage of time and the specific facts of this case, the Board finds that a remand to schedule the Veteran for a hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the next available videoconference hearing date.  The Veteran should be notified of the date, time and place of that hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




